DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 08/01/2022.  Currently, claims 1, 3, 7-13 are pending, with claims 11-13 remaining as previously withdrawn.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered.  Applicant’s amendments overcome the previous rejections under 35 USC 112; those rejections are withdrawn.  With respect to the rejections under 35 USC 102 and 35 USC 103, but they are not persuasive. Applicant argues the amendments overcome the art.  With respect the Griffith reference, the examiner notes that Griffith discloses the embodiments where the inner wall of each arm is substantially parallel as claimed: see figures 3C-3I: paragraph [0055], The resilient assembly 11 with cantilevered springs arranged so they are oriented generally parallel with the top surface 26 of the circular hub 24 and in which the release buttons 14 and catches are configured.  The annotated figures herein show how the inner surfaces of 14 are generally parallel  when placed on 24; the fluid conduit extending therethrough is generally parallel to the inner arms. Although there is an angled portion away on the arms, the angled portion is not interpreted as part of the inner wall.

    PNG
    media_image1.png
    226
    476
    media_image1.png
    Greyscale

Applicant additionally argues the sloped surface (62) of Griffith is not configured to releasably engaged with a  ledge contacting surface of the circumferential rim.  The examiner notes the surface (62) is part of the catch, so as a whole, engages the rim as claimed.  It is noted the circumferential rim, and the sloped surface of the rim, are not  positively recited.  Therefore, the sloped surface (62) must be capable of engagement with a complementary surface as claimed.  The examiner asserts the surface 62 is configured for this engagement.  See figures 7A-7D, especially 7B-7D, which shows surface 62 engaging a complementary sloped surface of the rim.  Furthermore, nothing would preclude 62 from engaging a complementary ramped surface within portion 30 of the figures, since Griffith discloses modifying the angles to provide for ease of attachment, as detailed in the rejection.
	The amendments necessitate the modified rejection with respect to the references; therefore, this action is final.
Claim Objections
Claims 7 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  A claim further cannot provide reference to two sets of claims to different features.  See MPEP § 608.01(n).  Accordingly, claim 10 has not been further treated on the merits.
It is noted that claim 7 previously properly depended from claim 1.  Reverting to the previous version would overcome this rejection.  (Since the claim previously was a proper dependent claim and was previously treated on the merits, this claim is treated as dependent from claim 1 and the rejection has been repeated below.)
Regarding claim 10, applicant may amend claim 9 to incorporate the elements of claim 7 instead of claim 1, and delete the reference to claim 7 in claim 10, in order to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “wherein the catch is located on the inner wall of the arm”; Claim 1 already recites “wherein the catch is a ledge located on the inner wall of the arm”.  It appears to either be broadening (not requiring all of the prior limitations) the limitation and/or not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029483 to Griffith et al.
Regarding claim 1, Griffith discloses a connector (10 & 11, figure 2; [0047] notes the connector 10 includes 11, also figures 15-16 show 11 as integral) for rotatably coupling an enteral feeding solution supply tube to a circular port (24) of a gastrostomy device ([0049] Connector is rotatably coupled to the circular base of the enteral feeding catheter device), the connector comprising:
a fluid conduit (defined from 16 through 70 through 16, see [0047]) having a first end (vertical end with respect to the operating connector position, distal end of 16) configured for connection with an orifice (central opening of 24) defined in the circular port (24) to supply the enteral feeding solution to the gastrostomy device, and a second end (horizontal end with respect to the operating position, connects to 18) configured for connection to the enteral feeding solution supply tube (18),
a pair of arms (14, see at least fig. 3A showing the pair) circumferentially arranged around an outer wall (outer wall of downward directed 16, best shown in figure 12) of the first end of the fluid conduit (16), each arm including a first free end (top of 14) and a second free end (bottom of 14), wherein the second free end includes a catch (56, see fig. 3B) configured to releasably engage with a circumferential rim (underside of 26, see [0052]  forming rim, collar, rib or flange structure that defines the circumferential recess) on the circular port (24), and
a flexible bridge (36) connecting each arm to the first end of the fluid conduit and about which the first and second ends of each arm can be pivoted ([0060] see fig. 7A-7D),
wherein the connector is couplable to and decouplable from the circular port by pivoting the first and second ends of each arm at the flexible bridge such that the catch on the second free end of each arm is radially displaced into engagement or out of engagement with the rim (see figures 7A-7D and [0060] the examiner notes that the downward force used to position the arms/catches causes deflection/pivoting of the bridge springs to allow for the catches to engage the recess.  Also, see [0056] As can be seen in the illustration, the release button 14 and catch 56 are configured so that pinching or squeezing a pair of the release buttons mounted on arms in this manner between two fingers would displace the arms 200 and release buttons so the catches are displaced radially inward and removing the pinching or squeezing force allows the catches to move radially outward); wherein the outer wall of the first end of the fluid conduit (shown in figure 12) and an inner wall of each arm (inner portion of 14, see annotated figure above) are substantially parallel (shown in figures 3C-3I 12, 14 and 16, and their respective walls, are substantially parallel); wherein the catch (56) is a ledge (defined by 56, top surface 58, and bottom surface 60)  located on the inner wall of the arm (see figure 3B, 56 extends from inner wall of 14) that projects inwardly (fig. 3B) towards the first end of the fluid conduit (best shown in figure 12); wherein the ledge has a rim contacting surface (58 & 60) configured to releasably engage with a ledge contacting surface of the circumferential rim ([0052] The top surface 58 is configured to releasably engage an underside (not shown) of the generally horizontal top surface 26 that extends over the generally vertical side surface 28 forming rim, collar, rib or flange structure that defines the circumferential recess.  Each catch may also have a bottom surface 60. Desirably, a portion of the bottom surface 60 may have a bevel 62. The bevel 62 can be adjusted to provide an angle sufficient to allow for easier attachment when the connector 10); wherein the connector is moulded as a unitary component from plastic ([0064] plastic; The examiner notes this limitation is interpreted as product-by-process, and is therefore not limited to the steps recited therein (moulded), but only to the product implied by the steps (an unitary/integral plastic connector.  [0057] resilient assembly 11 is formed as a unitary component).
Griffith does not disclose the ledge contacting surface (58, 60) of the rim is a [complementary] sloped surface (62).  It is noted the complementary sloped surface, and the rim, are not positively recited.  Therefore, the sloped surface (62) must be capable of engagement with a complementary surface as claimed.  The examiner asserts the surface 62 is configured for this engagement.  See figures 7A-7D, especially 7B-7D, which shows surface 62 engaging a complementary sloped surface of the top of the rim.  The underside surface is not shown in the figures [0060], but Griffith notes the angle should be adjusted in order to provide for easier attachment when the connector 10 is pressed downward against the circular hub 24 to avoid applying a level of force that creates discomfort and causes irritation to the sensitive stoma site [0052].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to configure the sloped surface for releasable engagement with a complementary sloped surface in order to optimize the level of force needed for attachment without creating discomfort or irritation to the stoma site.
Regarding claim 3, Griffith discloses the connector according to claim 2, wherein the catch (56) is located on the inner wall of the arm (see figure 3B, 56 extends from inner wall of 14).
Regarding claim 8, Griffith discloses a feeding extension set (figure 2) comprising an enteral feeding solution supply tube (18), a connector according to claim 1 (see claim 1 rejection for details) configured for rotatably coupling the enteral feeding solution tube to a circular port of a gastrostomy device ([0049] Connector is rotatably coupled to the circular base of the enteral feeding catheter device).
Regarding claim 9, Griffith discloses a method of delivering an enteral fluid to a patient comprising the steps of: using a connector according to claim 1, coupling the first end of the fluid conduit to the circular port of an indwelling gastrostomy device (the examiner notes the process/step happens from figures 4A to figure 4B; connector is separate, and then 16 is connected to the port 24; see internal components in figure 12), coupling the second end of the fluid conduit to an enteral feeding solution supply tube (the examiner notes the process/step happens from figures 4A to figure 4B, 18 is connected in figure 4B).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of US 8,789,854 to Christian, Jr. et al.
Regarding claim 7, Griffith further discloses wherein the second end of the fluid conduit is substantially perpendicular to the first end of the fluid conduit (see figure 2, 16 that connects to 18 is perpendicular to 16 that connects to 24) but does not further disclose wherein the connector includes a lock member comprising: a collar for connecting the lock member to the second end of the fluid conduit,  and a cover portion hingedly attached to the collar, wherein a pair of hooks extend from the cover portion, and wherein the cover portion is biased such that the surface from which the hooks depend is substantially perpendicular to the second end of the fluid conduit.
Christian, Jr. discloses a quick-connect tube coupling including a collar (40) for connecting the lock member to the second end of the fluid conduit, and a cover portion (50) hingedly attached to the collar (column 5 lines 57-60), wherein a pair of hooks each end of 56 defined by aperture 58, see figure 6) extend from the cover portion (50), and wherein the cover portion is biased such that the surface from which the hooks depend is substantially perpendicular to the second end of the fluid conduit (see figures 1A-1B).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the fluid conduit art to provide a coupling on Griffith device as taught by Christian, Jr. in order to allow for a quick connection between tubing 18 and any additional tubing needed, or between 18 and 16 for further stabilization of the tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783